Appeal by defendant, as limited by his motion, from a sentence of the County Court, Nassau County, imposed May 9, 1977, upon his conviction of criminal sale of a controlled substance in the third degree and attempted criminal possession of a weapon in the third degree, upon his plea of guilty. Sentence modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed for criminal sale of a controlled substance in the third degree from an indeterminate term of from four years to life imprisonment to an indeterminate term of from two years to life imprisonment. As so modified, sentence affirmed. The sentence imposed was excessive to the extent indicated herein. Hopkins, J. P., Martuscello, Latham and Gulotta, JJ., concur.